Citation Nr: 0916027	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  01-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a bilateral ankle 
disability.  

3.  Entitlement to service connection for a compression 
fracture of the lumbosacral spine, to include as secondary to 
a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen a service connection claim for a 
bilateral ankle disability.  The Veteran was also denied 
service connection for a bilateral knee disability and a back 
disability.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  In August 2001, the 
Veteran testified before a Decision Review Officer seated at 
the RO.  In September 2002, he testified before the 
undersigned Veterans Law Judge, also seated at the RO.  

In a December 2002 decision, the Board found new and material 
evidence had been submitted to reopen the Veteran's service 
connection claim for a bilateral ankle disability.  All three 
issues on appeal were remanded by the Board in September 
2003.  These issues were returned to the Board in June 2004, 
at which time they were each denied.  

The Veteran appealed the June 2004 denial of these issues to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
issued a May 2006 memorandum decision and order vacating the 
Board's June 2004 decision and remanding the appeal for 
further consideration.  That Court order was appealed to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which issued an October 2007 order vacating the 
Court's May 2006 order.  The Federal Circuit ordered the 
Court to reconsider the appeal in light of the recent case of 
Mlechick v. Mansfield [503 F.3d 1340 (Fed. Cir. 2007)].  The 
Court then issued a December 2007 memorandum decision and 
order again vacating the Board's June 2004 decision and 
remanding the issues on appeal for readjudication in light of 
the Court's decision.  Thus, this appeal has again been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the 
ankles, knees, and back.  He alleges both ankles were 
permanently injured during military service, and thus service 
connection is warranted.  See 38 U.S.C.A. § 1131 (West 2002).  
Additionally, he has alleged his bilateral ankle disability 
has resulted in disabilities of both knees and his back.  See 
38 C.F.R. § 3.310 (2008).  As noted above, these issues were 
denied by the Board within a June 2004 decision which relied 
in large part on an April 2002 VA examination report and 
medical opinion.  

Upon examination of the Veteran and review of the record in 
April 2002, a VA examiner concluded it was "unlikely that 
the ankle symptoms [the] Veteran now has are related to the 
treatment in service."  (Emphasis added.)  As the Court 
noted in its December 2007 decision, the examiner's 
conclusion was insufficient where it considered only the 
possibility of a nexus between the Veteran's in-service 
treatment of his ankles and any current disability, and not 
whether a nexus existed between any in-service disease or 
injury of the ankles and any current disability, as is 
required under the law.  38 U.S.C.A. § 1131 (West 2002).  The 
Court determined:

the Board should either afford [the Veteran] a 
new medical examination that specifically 
addresses the relationship between his in-service 
ankle injuries and his current ankle disability, 
or provide a more detailed statement of reasons 
and bases why the April 2002 VA medical 
examination sufficiently resolves that issue.  
Memo. dec. at 10.  

The Board determines on review of the record that the 
threshold requirements for a VA medical examination have been 
met.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the April 2002 VA 
examination and opinion statement is inadequate, a new VA 
medical opinion statement must be obtained.  Additionally, 
because the Veteran's service connection claims for 
disabilities of the knees and back are inextricably-
intertwined with his bilateral ankle disability claim, any 
determination on these former issues must be deferred pending 
resolution of the latter issue.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination by a qualified orthopedic 
examiner to determine the etiology and 
date of onset of any current bilateral 
ankle disability or disabilities.  The 
examiner should conduct a thorough review 
of the claims file, to include the 
Veteran's service treatment records and 
private medical and lay evidence recently 
submitted.  Thereafter, the examiner 
should state for the record any current 
disabilities of the ankles established by 
the evidence.  For any current disability 
identified, the examiner should state 
whether it is as likely as not (a 50 
percent or greater probability) such a 
current disability results from a disease 
or injury sustained during active military 
service.  

The examiner should also state for the 
record any disabilities of the knees 
and/or back established by the evidence.  
For any current disability of the knees 
and/or back identified, the examiner 
should state whether it is as likely as 
not such a current disability results from 
a disease or injury sustained during 
active military service, or whether such a 
disability is due to, the result of, or is 
otherwise aggravated by, an ankle 
disability.  The complete medical 
rationale, to include discussion of any 
medical evidence to the contrary, should 
be provided for any opinion expressed.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims for service 
connection for disabilities of the ankles, 
knees, and back in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the final 
outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 


Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

